THIRD DIVISION
                              MCFADDEN, C. J.,
                          DOYLE, P. J., and HODGES, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                     August 27, 2020



In the Court of Appeals of Georgia
 A20A1017. RICH v. THE STATE.                                                  DO-035 C

      DOYLE, Presiding Judge.

      Laura Rich moved under OCGA § 35-3-37 (m) to seal her criminal record that

is maintained by the Clerk of the Superior Court of Cherokee County. The trial court

denied her motion, and she appeals. Finding no abuse of discretion, we affirm.

      The record shows that Rich was charged with three counts of sexual assault of

a student in violation of OCGA § 16-6-5.1 (b) (1), which prohibits sexual contact

between a teacher and a student.1 Rich moved to quash the indictment, and the trial

court granted the motion, concluding that OCGA § 16-6-5.1 did not apply to Rich’s




      1
           The indictment alleged that Rich had sexual intercourse with two student
victims.
alleged sexual conduct with two students because she was a substitute teacher at the

time — a contract employee — and the conduct occurred outside of school.

      The State appealed, and this Court affirmed the trial court’s order quashing the

indictment in a published opinion.2 This Court, strictly construing the statute,

“determine[d] that Rich was not a ‘teacher’ for purposes of OCGA § 16-6-5.1 (b)

(1)”3 because she “did not hold a teaching certificate; was not on contract as a

teacher; did not actually teach or instruct classes; and had considerably fewer




      2
          See State v. Rich, 348 Ga. App. 467 (823 SE2d 563) (2019).
      3
        OCGA § 16-6-5.1 (b) (1) (2015) provided in relevant part: “A person who has
supervisory or disciplinary authority over another individual commits sexual assault
when that person . . . [i]s a teacher, principal, assistant principal, or other
administrator of any school and engages in sexual contact with such other individual
who the actor knew or should have known is enrolled at the same school.” We note
that the Code section was amended and, as of July 1, 2019, provides in relevant part:
“An employee or agent commits the offense of improper sexual contact by employee
or agent in the first degree when such employee or agent knowingly engages in
sexually explicit conduct with another person whom such employee or agent knows
or reasonably should have known is contemporaneously: (1) Enrolled as a student at
a school of which he or she is an employee or agent.” “Employee” is defined as “an
individual who works for salary, wages, or other remuneration for an employer.”
OCGA § 16-6-5.1 (a) (4). Accordingly, Rich’s conduct, as charged in the indictment,
would constitute a crime today.

                                          2
obligations than the teacher for whom she substituted (and even a long-term

substitute). . . .”4

       Thereafter, Rich moved to seal the records of the clerk of court pursuant to

OCGA § 35-3-37 (m).5 Following a hearing, the trial court denied the motion,

“find[ing] by a preponderance of the evidence, that due to the allegations in the case

and the benefit of record restriction enjoyed by [Rich], the harm resulting to [her]

privacy interest is not clearly outweighed by the public’s right to know.” The trial

court noted that

       in [Rich’s] favor is that her actions were not considered a crime, and as
       a result, [Rich] enjoys the benefit of record restriction. However, while
       [Rich’s] actions did not constitute a crime, this incident occurred during
       a time when [Rich] worked occasionally as a substitute teacher. Sealing
       the [c]lerk’s file in this case goes against the public’s interest in this
       criminal history record information [sic] and transparency.


       Rich appeals, arguing that the trial court abused its discretion by denying her

motion to seal the clerk’s file because (a) the public has no interest in criminal history

       4
           Id. at 473-474
       5
        In the motion, Rich contends that “[t]he record of the case is harmful to [her]
privacy[,] . . . and this harm clearly outweighs the public interest in the charges being
publicly available. The charges significantly interfere with [Rich’s] ability to secure
employment and other opportunities.”

                                            3
information if there has been a judicial determination that the defendant has not

committed a crime; (b) the trial court applied the wrong standard; and (c) the

publicity and prior published opinion in this case do not diminish her privacy interest

in the clerk’s file. We find no basis for reversal.

      OCGA § 35-3-37 (m) (2) provides:

      The court shall order all criminal history record information in the
      custody of the clerk of court, including within any index, to be restricted
      and unavailable to the public if the court finds by a preponderance of
      the evidence that: (A) The criminal history record information has been
      restricted pursuant to this Code section; and (B) The harm otherwise
      resulting to the privacy of the individual clearly outweighs the public
      interest in the criminal history record information being publicly
      available.6


We review a trial court’s decision on a motion to seal a defendant’s criminal record

for an abuse of discretion.7

      Here, the parties stipulated that Rich’s criminal history record information has

been restricted. Accordingly, the sole issue in this case is whether the trial court

abused its discretion by finding by a preponderance of the evidence that the harm


      6
          (Emphasis added.)
      7
          See Doe v. State, 347 Ga. App. 246, 253-254 (4) (819 SE2d 58) (2018).

                                           4
otherwise resulting to Rich’s privacy did not clearly outweigh the public interest in

the public availability of her criminal record.8

      [T]o satisfy the preponderance-of-the-evidence standard, [Rich] was
      required to demonstrate that the superior weight of evidence upon the
      issues involved, which, while not enough to free the mind wholly from
      a reasonable doubt, is yet sufficient to incline a reasonable and impartial
      mind to one side of the issue rather than to the other.9


      At the motion hearing, Rich’s attorney argued that

      Rich’s privacy interest . . . [that] she is concerned about, in talking to
      her, her main concern is the curiosity of her children. Her children are
      starting to become of age and, I think, have had some questions about
      what happened to her. And so I know on a personal level that’s one of
      the things that she’s most concerned with, is them coming to the
      courthouse and looking. But there’s also neighborhood, extended
      family, social, and church connections. She does have a . . . good job. It
      is not involving children. She works in the veterinary sciences, is — is
      pursuing higher education in that field.10

      8
          See OCGA § 35-3-37 (m) (2) (B).
      9
       (Punctuation omitted.) Doe, 354 Ga. App. at 396 (1), quoting Coxwell v.
Coxwell, 296 Ga. 311, 314 (2) (765 SE2d 320) (2014).
      10
          In response, the State countered that Rich’s “privacy expectation is somewhat
illusory in this case because [of] the amount of media attention that this case received
initially upon her arrest, the amount of media attention subsequent in those days
following her arrest, that anybody who has access to the Internet is going to be able

                                           5
       Rich did not testify at the hearing on the motion to seal her record, nor is there

an affidavit from her in the record. And her attorney’s representations about what

Rich relayed to him are not evidence.11 Furthermore, even assuming the

representations were testified to by Rich, they “lacked sufficient detail and specificity

to meet the burden of showing by a preponderance of the evidence that [her] privacy

interests clearly outweighed the public’s interest in the records. Accordingly, we

cannot say that the trial court abused its discretion [by] denying [Rich’s] motion.”12

       Judgment affirmed. McFadden, C. J., and Hodges, J., concur.




to find. . . .”
       11
        See R. C. Acres, Inc. v. Mommies Properties, LLC, 338 Ga. App. 569, 579
(790 SE2d 824) (2016) (“argument of counsel and unsworn statements made at a trial
court hearing [do not] constitute competent evidence”); Watson v. Ga. Dept. of
Transp., 288 Ga. App. 40, 42, n. 2 (653 SE2d 763) (2007) (holding that counsel’s
statements at a hearing are not evidence).
       12
        (Footnote omitted.) Doe, 354 Ga. at 396-397 (1), citing Overby v. State, 315
Ga. App. 735, 738-39 (728 SE2d 278) (2012) & Anderson v. State, 212 Ga. App. 329,
329 (442 SE2d 268) (1994).

                                           6